Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102 and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102 and 103) or its application in selecting appropriate form paragraphs is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and/or the rationale supporting the rejection, would be the same under either status.  In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.

DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification mentioning the prior filed US patent application 16/503,725 should be amended to indicate its issued status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1, 3-4, 6-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,172,365 to Kandah et al. (“Kandah”) in view of US 4,093,915 to Briefer and US 7,092,235 to Clevenger et al..
With respect to claim 1, Kandah discloses in Fig. 1 a gate drive circuit comprising: 
a driver (e.g., 114) configured to drive a gate of a switching element (e.g., 102); 
a peak voltage detector (e.g., 108, which may detect a peak voltage across 102, without detecting other operating parameters, according to Col. 10 ll. 19-27) configured to detect a peak voltage of a main terminal of the switching element when the switching element is OFF (e.g., VPEAK is determined when turning 102 off according to Col. 10 ll. 9-23); and 
a drive capacity calculator (e.g., 110) configured to calculate a difference between a peak voltage detection value (e.g., VPEAK) detected by the peak voltage detector and an allowable voltage value (e.g., the threshold to which VPEAK is compared to by control logic 110 to produce multiple bits to convey how close the operating parameter VPEAK is to the threshold (Col. 7 ll. 24-31 and 40-45), wherein IGD of 122 turning off transistor 102 incrementally or more dramatically adjusts depending on the magnitude of the difference between VPEAK and the threshold according to Col. 10 l. 64 to Col. 11 l. 5) of the main terminal of the switching element, and to change a drive capacity of the driver to gradually decrease (e.g., via iterative 
Kandah fails to disclose that the peak voltage detector (e.g., 108) includes: 
a voltage divider configured to input and divide a voltage at the main terminal of the switching element and to output a divided voltage; and a peak hold circuit configured to input the divided voltage from the voltage divider and output a peak hold voltage that holds a peak value of the divided input voltage.  However, US 4,093,915 to Briefer discloses in Figs. 4-5 that a peak detector may include a voltage divider (e.g., 18) and a peak hold circuit (e.g., 20).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement the peak detection circuit 108 in Fig. 1 of Kandah using a voltage divider and a peak hold circuit in light of Briefer because the peak detector (e.g., 108) in Fig. 1 of Kandah requires a specific implementation and the voltage divider (e.g., 18) and a peak hold circuit (e.g., 20) in Figs. 4-5 of Briefer provides such a specific implementation and allows an input voltage to the peak detector to be appropriately proportioned and allow storage of the peak for subsequent processes.
After the above modification of Kandah to implement the peak detection circuit 108 in Fig. 1 of Kandah using a voltage divider and a peak hold circuit, the voltage divider (e.g., 18 in Figs. 4-5 of Briefer) includes a plurality of capacitors (e.g., CC and CS) connected in series.  The above modification of Kandah to implement the peak detection circuit 108 in Fig. 1 of Kandah using a voltage divider and a peak hold circuit fails to disclose that capacitors (e.g., CC and CS in Figs. 4-5 of Briefer) in the voltage 
With respect to claim 2, the above modification of Kandah to implement the peak detection circuit 108 in Fig. 1 of Kandah using a voltage divider and a peak hold circuit fails to disclose that capacitors (e.g., CC and CS in Figs. 4-5 of Briefer) in the voltage 
With respect to claim 4, the drive capacity calculator (e.g., 110) is further configured to calculate the difference between the peak voltage detection value (e.g., VPEAK) and the allowable voltage value (e.g., the threshold to which VPEAK is compared to by control logic 110 to produce multiple bits to convey how close the operating parameter VPEAK is to the threshold (Col. 7 ll. 24-31 and 40-45), wherein IGD of 122 turning off transistor 102 incrementally or more dramatically adjusts depending on the magnitude of the difference between VPEAK and the threshold according to Col. 10 l. 64 to Col. 11 l. 5) either in every drive cycle of the switching element or over a plurality of drive cycles of the switching element, and to change the drive capacity in a predetermined drive cycle based on the difference between the peak voltage detection value and the allowable voltage value (e.g.,  IGD of 122 turning off transistor 102 incrementally or more dramatically adjusts depending on the magnitude of the difference between VPEAK and the threshold according to Col. 10 l. 64 to Col. 11 
With respect to claim 5, a current detector (e.g., ILOAD detection part of 108 in Fig. 1 as represented by 362 in Fig. 3) configured to detect a load current in the switching element, wherein the drive capacity calculator (e.g., 110) is further configured to adjust the drive capacity based on the load current detected by the current detector.  
With respect to claim 6, the switching element (e.g., diode 320 connected across 332 in Fig. 3) includes a main cell (e.g., 320) and a sense cell (e.g., 318), and the current detector is further configured to detect the load current based on an electric current in the sense cell (e.g., Col. 8 ll. 37-42).  
With respect to claim 7, the drive capacity calculator (e.g., 110) is further configured to maximize the drive capacity when the load current is less than or equal to a predetermined lower limit determination value (e.g., at lower VPEAK, IGBT can be turned-off faster during a next operating cycle by using a maximum drain current ID, according to Col. 6 ll. 1-13).  
With respect to claim 8, in the above discussed modification of Kandah to implement the peak detection circuit 108 in Fig. 1 of Kandah using a voltage divider and a peak hold circuit a voltage detector, the voltage divider corresponds to a voltage detector configured to detect a power source voltage VPEAK that is applied to a main terminal of the switching element when the switching element is OFF and the peak hold circuit corresponds to a peak voltage detector, wherein the drive capacity calculator is 
With respect to claim 9, the peak voltage detector (e.g., the above discussed peak hold circuit in claim 8) and the voltage detector (e.g., the above discussed voltage divider in claim 8) are respectively configured to detect the peak voltage (e.g., VPEAK) and the power source voltage (e.g., VPEAK) based on a voltage (e.g., VPEAK) from the main terminal of the switching element.  
With respect to claim 10, the drive capacity calculator (e.g., 110) is further configured to maximize the drive capacity when the detection value of the power source voltage is less than or equal to a preset lower limit determination value (e.g., at lower VPEAK, IGBT can be turned-off faster during a next operating cycle by using a maximum drain current ID, according to Col. 6 ll. 1-13).  
With respect to claim 12, a plurality of switching elements form a plurality of half bridge circuits (e.g., Fig. 3) for a plurality of voltage phases, wherein the drive capacity calculator (e.g., 110 in Fig. 1) is further configured to determine the allowable voltage value individually for each of the plurality of switching elements (e.g., the threshold to which VPEAK is compared to by control logic 110 to produce multiple bits to convey how close the operating parameter VPEAK is to the threshold (Col. 7 ll. 24-31 and 40-45)).  
With respect to claim 14, the drive capacity calculator (e.g., 110) is disclosed.  Kandah fails to disclose that control logic 110 includes a storage configured to store a map (e.g., variable drive pull-down circuit 114 settings) that associates an optimum value of the drive capacity of the driver with at least one of: (i) a load current (e.g., .

Allowable Subject Matter
Claims 3, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG KIM/
Primary Examiner, Art Unit 2842